Jf ourtlj Court of
                                                *s>a\\ Antonio,

                                                    January 14,2014


                                                   No. 04-13-00187-CR


                                                Fernando RODR1GUKZ Jr.,
                                                        Appellant
                                                            v.

                                                  The STATE of Texas,
                                                        Appellee


                             From the 341st Judicial District Court. Webb County. Texas
                                           Trial Court No. 201 l-CRN-531-1)3
                                       Honorable Rebecca Palomo. Judge Presiding


                                                     () R I) E R

             Appellant's brief was originally due on October 7. 2013.                Appellant has received
extensions totaling 90 days, with the appellant's brief currently due on January 6. 2014.                  On
January 8, 2014, appellant IIled another motion for extension requesting an additional thirty
days.        In this court's order granting the prior extension to January 6. 2014. appellant was
informed thai no further extensions would be granted.


             In the interest of judicial efficiency, however. Appellant's motion for extension is
GRANTED IN PART. Appellant's brief must be filed within fourteen (14) days from the dale
of this order.       |In the event that appellant's altorncy will be unable to complete the brief by that
deadline, the attorney is urged to consider hiring another attorney to complete the brief.)                No
further motions to extend time to file the appellant's brief will be considered.




                                                                 Rcbcca C. Marline/. Justice


                                           :.0F. I have hereunto set my hand and affixed the "seal of the said
    .-..>-          .—. . ^. fonuary.2014.


   U,          _.    i,; ;         ,'..0 -..                        ^   t^,   r.


                                                                 Clerk of Court
        *«          'j^ ^. u       /      -,"